UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1365



MARVIN L. FINCH,

                                              Plaintiff - Appellant,

          versus


SMITHFIELD PACKING COMPANY, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-99-10-5-BR)


Submitted:   September 21, 2000       Decided:   September 27, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marvin L. Finch, Appellant Pro Se.    Gretchen W. Ewalt, MAUPIN,
TAYLOR & ELLIS, P.A., Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marvin L. Finch appeals the district court’s order granting

Smithfield’s    motion   for   summary   judgment   on   his   employment

discrimination complaint. We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.        Accordingly,

we affirm on the reasoning of the district court.          See Finch v.

Smithfield Packing Company, Inc., No. CA-99-10-5-BR (E.D.N.C. Feb.

11, 2000).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                 AFFIRMED




                                    2